—In an action, inter alia, to recover damages for breach of contract, the defendant Gibraltar Waterproofing and Restoration, Inc., appeals from an order of the Supreme Court, Kings County (Belen, J.), dated July 9, 1997, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered the order is affirmed, with costs.
The appellant failed to establish its entitlement to summary judgment (see, Webar, Inc. v Capra, 212 AD2d 594). Rosenblatt, J. P., Sullivan, Altman and Luciano, JJ., concur.